Citation Nr: 1043367	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to August 
1971, with service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In February 2007, the RO denied the appellant's claim of 
entitlement to service connection for a low back disability, to 
include as secondary to his service-connected pes planus.  Later 
in February 2007, the appellant submitted a Notice of 
Disagreement (NOD) with this finding.  A Statement of the Case 
(SOC) was issued in July 2007 and the appellant timely perfected 
his appeal in August 2007.  A May 2007 rating decision denied the 
appellant's claim of entitlement to service connection for 
tinnitus.  The appellant submitted a NOD with this determination 
in August 2007, a SOC was issued in October 2007, and the 
appellant timely perfect his appeal in November 2007.  Thus, both 
issues are properly before the Board.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claims.  On both his August 2007 
and November 2007 Substantive Appeals [VA Form 9], he declined 
the option of testifying at a personal hearing.

The issue of entitlement to service connection for a low back 
disability, to include as secondary to service-connected pes 
planus, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from tinnitus that is the result of a 
disease or injury in active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by the appellant's 
military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  The Merits of the Claim

Tinnitus

The appellant contends that he currently suffers from tinnitus as 
a result of acoustic trauma sustained in active duty service.  
Specifically, the appellant claims that his duties as a machine 
gunner exposed him to significant acoustic trauma, causing his 
current disability.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra; Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Analysis

In November 2006, the VA audiological examination report noted 
that the appellant suffered from recurrent tinnitus.  
Accordingly, element (1) under Hickson, current disability, has 
been met.  See Hickson, supra.

Review of the appellant's service records reveals that his 
military occupational specialties (MOS) included machine gunner 
and administrative clerk.  Though there are no complaints of 
tinnitus during the appellant's time in active duty service, his 
MOS of machine gunner is clearly consistent with his complaints 
of acoustic trauma in service.  Furthermore, the Board finds that 
the appellant is both competent and credible to report on the 
fact that he was exposed to loud noises during his active duty 
and that he suffered from tinnitus since that time.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, 
the Board concedes that the appellant was exposed to acoustic 
trauma while on active duty.  Thus, Hickson element (2), in-
service disease or injury, has been satisfied.  See Hickson, 
supra.

With respect to crucial Hickson element (3), nexus, the only 
medical evidence of record consists of the November 2006 VA 
audiological examination report.  The VA examiner opined that it 
was less likely than not that the appellant currently suffered 
from tinnitus as a result of his acoustic trauma in service.  The 
rationale for this opinion was that the appellant first 
complained of tinnitus two to three years prior to the 
examination.  Review of the appellant's VA treatment records 
revealed an audiology consultation note dated in March 2006.  The 
appellant denied any current tinnitus at the time but reported 
that his overall audiological condition had worsened over the 
prior three to four years.  He did not indicate the date of onset 
of the tinnitus.  

The Board notes that in Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claim regarding his 
having problems with tinnitus since before his separation from 
active duty competent and credible evidence of continuity of 
symptomatology because the presence of this disorder is not a 
determination "medical in nature" and is therefore capable of lay 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.

Therefore, with granting the appellant the benefit of any doubt 
in this matter, the Board concludes that service connection for 
tinnitus is warranted because the record contains medical 
evidence of a current disability, evidence of the in-service 
incurrence of an injury, and evidence of a nexus between the in-
service injury and the current disabilities.  See 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); 
Hickson, supra.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition of 
the claim for service connection for a low back disability, to 
include as secondary to service-connected pes planus.  

A disability may be service-connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a November 2006 VA 
examination, the examiner opined that the Veteran's low back 
disability was not secondary to his service-connected pes planus 
but was instead due to degenerative changes of the lumbar spine 
over time.  However, the examiner did not discuss whether the 
Veteran's low back disability was aggravated by his 
service-connected pes planus.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection for 
his low back disability, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
reconciles the question of whether the Veteran's current low back 
disability was aggravated by his service-connected pes planus.  
The Board thus finds that an examination and opinion addressing 
whether the Veteran's disorder was aggravated is necessary in 
order to fairly decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his diagnosed low 
back disability and his service-connected 
pes planus.  The examiner should provide 
an opinion and specifically state whether 
it is at least as likely as not (50 
percent probability or greater) that any 
low back disability has been aggravated by 
the service-connected pes planus.  If 
necessary, the examiner should attempt to 
reconcile the opinion with any other 
medical opinions of record.  The rationale 
for all opinions expressed must be 
provided.  The examiner should review the 
claims folder and should note that review 
in the examination report.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


